Judgment, Supreme Court, New York County (William Wetzel, J.), entered March 26, 2002, which, inter alia, granted the petition brought by Laszlo N. Tauber & Associates I, LLC and 135 West 50 LLC to permanently stay arbitration, unanimously affirmed, without costs.
It is evident that the arbitration clause at issue was a narrow one, leaving the threshold determination of whether the condition precedent of timely notice of disagreement with the landlord’s statement was met by the tenant for judicial, rather than arbitral, resolution (see Silverstein Props. v Paine, Webber, Jackson & Curtis, 65 NY2d 785 [1985]). Respondent tenant’s contention that the issue should be reserved for arbitration because this matter implicates interstate commerce and is thus governed by the Federal Arbitration Act is unavailing. The subject lease is for office space in a commercial building located in Manhattan and does not, by its terms, contemplate or facilitate any involvement in interstate commerce (cf. American Airlines, Inc. v Louisville & Jefferson County Air Bd., 269 F2d 811 [1959]).
Finally, timely notice of disagreement with the landlord’s statement was a condition precedent to arbitration to which the parties agreed, and respondent tenant’s request to audit the landlord’s statement did not constitute notice of disagreement as required by the lease, particularly in view of the affirmative lease language to the contrary (see Matter of Jack Kent Cooke, Inc. v Saatchi & Saatchi N. Am., 222 AD2d 334 [1995]). Concur — Nardelli, J.P., Williams, Friedman, Marlow and Gonzalez, JJ.